DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 47 is objected to because of the following informalities: there is a repeated word “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present Invention discloses that  the conductivity of the materials 14 and 16 increases in response to the hydrogen diffused therein to convert the second semiconductor regions 20 into source/drain regions 42 and 44 and that the hydrogen diffusion may utilize specific suitable processing conditions (see, for example, Par.[0033]-[0036]). That is, the specification of present Invention discloses a correlation between the specific process of hydrogen diffusion process and the increases conductivity in source/drain areas. However, the correlation between a presence of hydrogen atoms in source/drain regions without utilizing diffusion method and the increases conductivity in source/drain regions has not established in the specification of present Invention. As such, the amended claimed limitations of “hydrogen within the first, second and third semiconductor materials; the second and third semiconductor materials having substantially increased conductivity as compared to the first semiconductor material in response to the hydrogen therein” are not supported by the specification of the present Invention. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (US 5,763,904 hereinafter referred to as “Nakajima”).
With respect to claim 1, Nakajima discloses, in Figs.12A-12D and 13A-13G, an integrated assembly, comprising: a first semiconductor material (12/12c) having a first side/(lateral side between 12c and 12a) and an opposing second side/(lateral side between 12b and 12c); a second semiconductor material (12a) directly adjacent to the first side of the first semiconductor material (12c) and being of a different composition than the first semiconductor material (12c); a third semiconductor material (12b) directly adjacent to the second side of the first semiconductor material (12c) and being of a different composition than the first semiconductor material (12c); and hydrogen within the first (12c), second (12a) and third (12b) semiconductor materials; the second (12a) and third (12b) semiconductor materials having substantially increased conductivity as compared to the first semiconductor material in response to the hydrogen therein (see Figs.12A-12D, col.12 lines 45-67 wherein poly-Si material 12/12c doped with hydrogen conductive impurities with concentration of 3×1016 ions/cm2 provided as channel region (i.e. see Figs.13A-13C) is disclosed; see Fig.13D, col.13 lines 42-52 wherein source and drain regions 12a and 12b have an increased hydrogen conductive impurities of 3×1016 ions/cm2 (i.e. the final hydrogen conductive impurities in source 12a and drain 12b is 6×1016 ions/cm2)as compared to channel region 12c).
With respect to claim 5, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated wherein the second (12a) and third (12b) semiconductor materials are a same composition as one another (see Figs.12A-12D, col.12 lines 45-67 wherein poly-Si material 12/12c doped with hydrogen conductive impurities with concentration of 3×1016 ions/cm2 provided as channel region (i.e. see Figs.13A-13C) is disclosed; see Fig.13D, col.13 lines 42-52 wherein source and drain regions 12a and 12b have an increased hydrogen conductive impurities of 3×1016 ions/cm2 (i.e. the final hydrogen 
With respect to claim 12, Nakajima discloses, in Figs.12A-12D and 13A-13G, an integrated assembly, comprising: a first semiconductor material (12/12c) between two regions (12a and 12b) of a second semiconductor material; the second semiconductor material being a different composition than the first semiconductor material; hydrogen within the first semiconductor material (12c) and the second semiconductor material (12a and 12b); the conductivity of the second semiconductor material (12a and 12b) increasing in response to the hydrogen therein to thereby create a structure having the second semiconductor material (12a and 12b) as source/drain regions, and having the first semiconductor material (12c) as a channel region between the source/drain regions (12a and 12b) (see Figs.12A-12D, col.12 lines 45-67 wherein poly-Si material 12/12c doped with hydrogen conductive impurities with concentration of 3×1016 ions/cm2 provided as channel region (i.e. see Figs.13A-13C) is disclosed; see Fig.13D, col.13 lines 42-52 wherein source and drain regions 12a and 12b have an increased hydrogen conductive impurities of 3×1016 ions/cm2 (i.e. the final hydrogen conductive impurities in source 12a and drain 12b is 6×1016 ions/cm2)as compared to channel region 12c); and a transistor gate (14) adjacent the channel region (12c) and configured to induce an electric field within the channel region (12c) (see col.13 lines 35-42 wherein gate 14 is disclosed).
With respect to claim 13, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated comprising a base (11) under the first (12c) and second (12a and 12b) semiconductor materials and supporting the first and second semiconductor materials; and wherein the source/drain regions are horizontally disposed relative to one another.
7.	Claims 1-13, 21-23, 40 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebbers et al. (US 2009/0026458 A1 hereinafter referred to as “Ebbers”).
With respect to claim 1, Ebbers discloses, in Figs.3-5, an integrated assembly, comprising: a first semiconductor material/(semiconductive film) (channel) having a first side/(lateral side between source and channel) and an opposing second side/(lateral side between channel and drain); a second semiconductor material (source) directly adjacent to the first side of the first semiconductor material (channel) and being of a different composition than the first semiconductor material (channel); a third 18 to 5×1018 atoms.cm-3  of mixture dopants include hydrogen are used and  for the application as source and drain contacts in field-effect components doped semimetal particles which have a dopant concentration of 1020 to 1021 atoms.cm-3 of mixture dopants includes hydrogen are used).
With respect to claim 2, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 10-times greater than the conductivity of the first semiconductor material having the hydrogen therein (see Fig.3 wherein source, drain and channel regions of FET are shown; see Par.[0052]-[0054] wherein for the application as a switchable channel in field-effect components doped semimetal particles which have a dopant concentration of 1018 to 5×1018 atoms.cm-3  of mixture dopants include hydrogen are used and  for the application as source and drain contacts in field-effect components doped semimetal particles which have a dopant concentration of 1020 to 1021 atoms.cm-3 of mixture dopants includes hydrogen are used).
With respect to claim 3, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 100-times greater than the conductivity of the first semiconductor material having the hydrogen therein (see Fig.3 wherein source, drain and channel regions of FET are shown; see Par.[0052]-[0054] wherein for the application as a switchable channel in field-effect components doped semimetal particles which have a dopant concentration of 1018 to 5×1018 atoms.cm-3  of mixture dopants include hydrogen are used and  for the application as source and drain contacts in field-effect components doped semimetal particles which have a dopant concentration of 1020 to 1021 atoms.cm-3 of mixture dopants includes hydrogen are used).
With respect to claim 4, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 1000-times greater than the conductivity of the first semiconductor material having the hydrogen diffused therein (see Fig.3 wherein source, drain and channel regions of FET are shown; see Par.[0052]-[0054] wherein for the application as a switchable channel in field-effect components doped semimetal particles which have a dopant concentration of 1018 to 5×1018 atoms.cm-3  of mixture dopants include hydrogen are used and  for the application as source and drain contacts in field-effect components doped semimetal particles which have a dopant concentration of 1020 to 1021 atoms.cm-3 of mixture dopants includes hydrogen are used).
With respect to claim 5, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the second and third semiconductor materials are a same composition as one another (see Par.[0053]-[0054] wherein source and drain dopants are any mixture of different dopants species (i.e. optionally having source and drain doped with same or different materials are possible)).
With respect to claim 6, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the second and third semiconductor materials are different compositions relative to one another (see Par.[0053]-[0054] wherein source and drain dopants are any mixture of different dopants species (i.e. optionally having source and drain doped with same or different materials are possible)).
With respect to claim 7, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one metal in combination with one or more of oxygen, sulfur, selenium and tellurium (see Par.[0040] and [0054] wherein inventive structure of semiconductive material includes oxygen, hydrogen is disclosed).
With respect to claim 8, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0052]-[0054]).
With respect to claim 9, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one element from Group 13 of the periodic table in combination with at least one element from Group 16 of the periodic table (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 10, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one element selected from the group consisting of gallium, indium and mixtures thereof, in combination with at least one element selected from the group consisting of oxygen, sulfur, selenium, tellurium and mixtures thereof (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 11, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first semiconductor material comprises GaO, and wherein the second and third semiconductor materials each comprises InGaZnO; where the chemical formulas indicate primary constituents rather than a specific stoichiometry (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 12, Ebbers discloses, in Figs.3-5, an integrated assembly, comprising: a first semiconductor material/(channel) between two regions of a second semiconductor material/(source/drain); the second semiconductor material being a different composition than the first semiconductor material; hydrogen within the first semiconductor material and the second semiconductor material; the conductivity of the second semiconductor material increasing in response to the hydrogen therein to thereby create a structure having the second semiconductor material as source/drain regions, and having the first semiconductor material as a channel region between the source/drain regions; and a transistor gate adjacent the channel region and configured to induce an electric field within the channel region (see Fig.3 wherein source, drain and channel regions of FET are shown; see Par.[0052]-[0054] wherein for the application as a switchable channel in field-effect components doped semimetal particles which have a dopant concentration of 1018 to 5×1018 atoms.cm-3  of mixture dopants include hydrogen are used and  for the application as source and drain contacts in field-effect components doped semimetal particles which have a dopant concentration of 1020 to 1021 atoms.cm-3 of mixture dopants includes hydrogen are used).
With respect to claim 13, Ebbers discloses, in Figs.3-5, the integrated assembly comprising a base under the first and second semiconductor materials and supporting the first and second semiconductor materials; and wherein the source/drain regions are horizontally disposed relative to one another.
With respect to claim 21, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first and second semiconductor materials each comprises at least one metal in combination with one or more of oxygen, sulfur, selenium and tellurium (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 22, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 23, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first semiconductor material comprises GaO, and wherein the second semiconductor material comprises InGaZnO; where the chemical formulas indicate primary constituents rather than a specific stoichiometry (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 40, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one metal comprising thallium (see Par.[0038]-[0040] and [0052]-[0054]).
With respect to claim 49, Ebbers discloses, in Figs.3-5, the integrated assembly wherein the first and second semiconductor materials each comprises at least one metal comprising thallium (see Par.[0038]-[0040] and [0052]-[0054]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 8, 12-19, 39, 41-48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0140685 A1 hereinafter referred to as “Kang”) in view of Nakajima.
With respect to claim 1, Kang discloses, in Figs.1A-1B and 2A-20, an integrated assembly, comprising: a first semiconductor material (106) having a first side/(lower surface) and an opposing second side/(upper surface); a second semiconductor material (108) directly adjacent to the first side/(lower surface) of the first semiconductor material (106) and being of a different composition 
Nakajima discloses, in Figs.12A-12D and 13A-13G, an integrated assembly, comprising: a first semiconductor material (12/12c) having a first side/(lateral side between 12c and 12a) and an opposing second side/(lateral side between 12b and 12c); a second semiconductor material (12a) directly adjacent to the first side of the first semiconductor material (12c) and being of a different composition than the first semiconductor material (12c); a third semiconductor material (12b) directly adjacent to the second side of the first semiconductor material (12c) and being of a different composition than the first semiconductor material (12c); and hydrogen within the first (12c), second (12a) and third (12b) semiconductor materials; the second (12a) and third (12b) semiconductor materials having substantially increased conductivity as compared to the first semiconductor material in response to the hydrogen therein (see Figs.12A-12D, col.12 lines 45-67 wherein poly-Si material 12/12c doped with hydrogen conductive impurities with concentration of 3×1016 ions/cm2 provided as channel region (i.e. see Figs.13A-13C) is disclosed; see Fig.13D, col.13 lines 42-52 wherein source and drain regions 12a and 12b have an increased hydrogen conductive impurities of 3×1016 ions/cm2 (i.e. the final hydrogen conductive impurities in source 12a and drain 12b is 6×1016 ions/cm2)as compared to channel region 12c).
Kang and Nakajima are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kang to include Nakajima because they are from the same field of endeavor.

With respect to claim 2, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 10-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 3, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 100-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon 
With respect to claim 4, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 1000-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 5, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the second and third semiconductor materials are a same composition as one another.
With respect to claim 6, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the second (108) and third (118) semiconductor materials are different compositions relative to one another (see Par.[0033] wherein source 108 include n-type that 5B group element such as phosphorous (P) is doped in single crystalline silicon; and see Par.[0078] wherein 5B group element such as phosphorous (P), arsenic (As), antimony (Sb) or an impurity including 5B group element are provided to the active pillar 106 to form a second junction region 118 (hereinafter it is referred to as drain) of n-type).
With respect to claim 8, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0062] wherein bulk substrate 101 used for pillar structure is p-type doped with group element such as boron B, gallium Ga and indium In in the three regions (i.e. middle region 106, lower region 108 and upper region 118)).
With respect to claim 12, Kang discloses, in Figs.1A-1B and 2A-20, an integrated assembly, comprising: a first semiconductor material (106) between two regions (108 and 118) of a second semiconductor material; the second semiconductor material (108 and 118) being a different composition than the first semiconductor material (106) (see Par.[0062] wherein bulk substrate 101 used for pillar structure is p-type doped with group element such as boron B, gallium Ga and indium In in the three regions (i.e. middle region 106, lower region 108 and upper region 118); see Par.[0032]-[0035], [0065] and [0078] wherein source 108 and drain 118 are further doped with n-type conductivity of group element such as phosphorus P, arsenic As, antimony Sb or the like; as such the conductivity of source/drain regions are of higher conductivity (n-type and p-type conductivity) compared to the conductivity (p-type) of channel region 106; see Par.[0070]-[0071] wherein an impurity (e.g. 3B group element boron B, gallium Ga, indium In; 5B group elements phosphorus P, arsenic As, antimony Sb and Si, Ge) source gas (e.g., SiH4, GeH4, PH3 or BF3)); and a transistor gate (130) adjacent the channel region and configured to induce an electric field within the channel region (see Par.[0032] wherein gate conductive 130 si disclosed). However, Kang does not explicitly disclose hydrogen diffused within the first semiconductor material and the second semiconductor material; the conductivity of the second semiconductor material increasing in response to the hydrogen therein to thereby create a structure having the second semiconductor material as source/drain regions, and having the first semiconductor material as a channel region between the source/drain regions.
Nakajima discloses, in Figs.12A-12D and 13A-13G, an integrated assembly, comprising: a first semiconductor material (12/12c) between two regions (12a and 12b) of a second semiconductor material; the second semiconductor material being a different composition than the first semiconductor material; hydrogen within the first semiconductor material (12c) and the second semiconductor material (12a and 12b); the conductivity of the second semiconductor material (12a and 12b) increasing in response to the 
Kang and Nakajima are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kang to include Nakajima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the source/drain extra doping species in Kang by including initially doping the entire semiconductor with hydrogen species then doping the source/drain regions only with extra hydrogen species as taught by Nakajima in order to utilize the hydrogen increased conductivity in source/drain as compared to that of channel so as to promote raise source/drain resistivity and higher electron mobility in channel thereby providing an improved charge storage device which exhibits significantly lower sub-threshold swings and having high on-current.
With respect to claim 13, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly comprising a base (102) under the first (106) and second (108 and 118) semiconductor materials and supporting the first and second semiconductor materials; and wherein the source/drain regions (108 and 118) are horizontally disposed relative to one another (see Par.[0032] wherein base substrate 102 is disclosed).
With respect to claim 14, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly comprising a base (102) under the first and second semiconductor materials and supporting the first 
With respect to claim 15, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the transistor gate (130) vertically overlaps at least a portion of the channel region (104) and does not vertically overlap either of the source/drain regions (108 and 118).
With respect to claim 16, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the transistor gate (103) vertically overlaps at least a portion of the channel region (106) and at least one of the source/drain regions (108 and 118).
With respect to claim 17, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein: the channel region (106) and the source/drain regions (108 and 118) are comprised by an access transistor; a storage element (111) is coupled with one of the source/drain regions (108) and a digit line (194) is coupled with the other of the source/drain regions (118) (see par.[0038] wherein charge storage layer 111 is disclosed; see Par.[0040] and [0044] wherein bit line 194 is disclosed); the transistor gate (130) is coupled with a wordline (see Par.[0037] and 44[] wherein word line electrically connected to gates 130 is disclosed); and the access transistor and the storage element (111) are comprised by a memory cell.
With respect to claim 18, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the memory cell is one of many substantially identical memory cells within a memory array; wherein the wordline is one of many wordlines within the memory array; wherein the digit line is one of many digit lines within the memory array; and wherein each of the memory cells is uniquely addressed through one of the digit lines in combination with one of the wordlines (see Figs.1 A-20 for memory cells arrays).
With respect to claim 19, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the memory array is within a tier; the tier being within a vertically-stacked arrangement of tiers and being over at least one other of the tiers within the vertically-stacked arrangement (see Figs.1 A-20 for memory cells arrays).
With respect to claim 39, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the first (106), second (108) and third (118) semiconductor materials are configured as vertically- extending pillars.
With respect to claim 41, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly further comprising a conductive line (292) against and along the length of one of the second (108) and third (118) semiconductor materials (see Par.[0052] wherein plug 292 electrically connecting fin 106, 108, 118 and bit line 294 is disclosed).
With respect to claim 42, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the conductive line (292) comprises a digit line (294) (see Par.[0052] wherein plug 292 electrically connecting fin 106, 108, 118 and bit line 294 is disclosed).
With respect to claim 43, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the vertically-extending pillars comprise a square configuration in the horizontal cross section.
With respect to claim 44, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the first and second semiconductor materials are configured as vertically-extending pillars.
With respect to claim 45, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the transistor gates wrap around the vertically-extending pillars.
With respect to claim 46, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the vertically-extending pillars comprise a square configuration in the horizontal cross section.
With respect to claim 47, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly further comprising: a gate dielectric (111) between the transistor gate (103) and the channel region (106) (see Par.[0035] wherein insulating layer 111 is disclosed); and an insulative material (160) adjacent a side of the transistor gate (130) opposite the gate dielectric (111), the gate dielectric (111) and the insulative material (1600 comprising the same composition (see par.[0076] wherein insulative material 160 comprising same material as that of insulative material 111 is disclosed).
With respect to claim 48, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly further comprising: a gate dielectric (111) between the transistor gate (103) and the channel region (106) (see Par.[0035] wherein insulating layer 111 is disclosed); and an insulative material (160) adjacent a side of the transistor gate (130) opposite the gate dielectric (111), the gate dielectric (111) and the 
With respect to claim 50, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly further comprising a conductive line (292) against and along the length of one of the second (108) and third (118) semiconductor materials (see Par.[0052] wherein plug 292 electrically connecting fin 106, 108, 118 and bit line 294 is disclosed).
With respect to claim 51, Kang discloses, in Figs.1A-1B and 2A-20, the integrated assembly wherein the conductive line (292) comprises a digit line (294) (see Par.[0052] wherein plug 292 electrically connecting fin 106, 108, 118 and bit line 294 is disclosed).
10.	Claims 1-14, 16, 20-23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Verhulst et al. (US 2012/0045879 A1 hereinafter referred to as “Verhulst”) in view of Nakajima.
With respect to claim 1, Verhulst discloses, in Figs.2-4 and 5A-5B, an integrated assembly, comprising: a first semiconductor material (4) having a first side and an opposing second side; a second semiconductor material (3) directly adjacent to the first side of the first semiconductor material (4) and being of a different composition than the first semiconductor material (4); a third semiconductor material (9) directly adjacent to the second side of the first semiconductor material (4) and being of a different composition than the first semiconductor material (4) (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof). However, Verhulst does not explicitly disclose hydrogen within the first, second and third semiconductor materials; the second and third semiconductor materials having substantially increased conductivity as compared to the first semiconductor material in response to the hydrogen therein.
Nakajima discloses, in Figs.12A-12D and 13A-13G, an integrated assembly, comprising: a first semiconductor material (12/12c) having a first side/(lateral side between 12c and 12a) and an opposing second side/(lateral side between 12b and 12c); a second semiconductor material (12a) directly adjacent 
Verhulst and Nakajima are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Verhulst to include Nakajima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the source/drain extra doping species in Verhulst by including initially doping the entire semiconductor with hydrogen species then doping the source/drain regions only with extra hydrogen species as taught by Nakajima in order to utilize the hydrogen increased conductivity in source/drain as compared to that of channel so as to promote raise source/drain resistivity and higher electron mobility in channel thereby providing an improved charge storage device which exhibits significantly lower sub-threshold swings and having high on-current.
With respect to claim 2, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 10-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In 
With respect to claim 3, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 100-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 4, Nakajima discloses, in Figs.12A-12D and 13A-13G, the integrated assembly wherein the substantially increased conductivity of the second and third semiconductor materials having the hydrogen therein is at least about 2-times greater than the conductivity of the first semiconductor material having the hydrogen therein.
Even though Nakajima does not disclose a hydrogen concentration range within source/drain is 1000-times greater than that of channel, the said range is predictable by simple engineering optimization motivated by a design choice such as switching source/drain resistivity and channel electron mobility. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As 
With respect to claim 5, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the second and third semiconductor materials are a same composition as one another (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group Il/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 6, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the second and third semiconductor materials are different compositions relative to one another (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group Il/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 7, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one metal in combination with one or more of oxygen, sulfur, selenium and tellurium (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and 
With respect to claim 8, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 9, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one element from Group 13 of the periodic table in combination with at least one element from Group 16 of the periodic table (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 10, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first, second and third semiconductor materials each comprises at least one element selected from the group consisting of gallium, indium and mixtures thereof, in combination with at least one element selected from the group consisting of oxygen, sulfur, selenium, tellurium and mixtures thereof (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, 
With respect to claim 11, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first semiconductor material comprises GaO, and wherein the second and third semiconductor materials each comprises InGaZnO; where the chemical formulas indicate primary constituents rather than a specific stoichiometry (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group Il/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof (that is, for example, GaO channel and InGaZnO source/drain))..
With respect to claim 12, Verhulst discloses, in Figs.2-4 and 5A-5B, an integrated assembly, comprising: a first semiconductor material (4) between two regions (3 and 9) of a second semiconductor material; the second semiconductor material (3 and 9) being a different composition than the first semiconductor material (4) (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group I l/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof); and a transistor gate (7) adjacent the channel region and configured to induce an electric field within the channel region (4) (see Par.[0092] wherein gate structure 7 is disclosed). However, Verhulst does not explicitly disclose hydrogen diffused within the first semiconductor material and the second semiconductor material; the conductivity of the second semiconductor material increasing in response to the hydrogen therein to thereby create a structure having the second semiconductor material as source/drain regions, and having the first semiconductor material as a channel region between the source/drain regions.

Verhulst and Nakajima are analogous art because they are all directed to a switching device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Verhulst to include Nakajima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the source/drain extra doping species in Verhulst by including initially doping the entire semiconductor with hydrogen species then doping the source/drain regions only with extra hydrogen species as taught by Nakajima in order to utilize the hydrogen increased conductivity in source/drain as compared to that of channel so as to promote raise source/drain resistivity and higher electron mobility in channel thereby providing an improved charge storage device which exhibits significantly lower sub-threshold swings and having high on-current.
With respect to claim 13, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly comprising a base (1) under the first (4) and second (3 and 9) semiconductor materials and 
With respect to claim 14, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly comprising a base (1) under the first and second semiconductor materials and supporting the first and second semiconductor materials; and wherein the source/drain regions (3 and 9) are vertically disposed relative to one another (see Par.[0095] wherein substrate 1 is disclosed).
With respect to claim 16, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the transistor gate (7) vertically overlaps at least a portion of the channel region (4) and at least one of the source/drain regions (3/9).
With respect to claim 20, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first and second semiconductor materials comprise gallium; and wherein the metal atomic percent of gallium in the first semiconductor material is greater than the metal atomic percent of gallium in the second semiconductor material (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof (that is, for example, GaO channel and InGaZnO source/drain)).
With respect to claim 21, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first and second semiconductor materials each comprises at least one metal in combination with one or more of oxygen, sulfur, selenium and tellurium (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group Il/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 22, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the at least one metal is one or more of aluminum, gallium, indium, thallium, tin, cadmium and zinc (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof).
With respect to claim 23, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated wherein the first semiconductor material comprises GaO, and wherein the second semiconductor material comprises InGaZnO; where the chemical formulas indicate primary constituents rather than a specific stoichiometry (see Par.[0073], [0078]-[0080], [0098]-[0112] wherein source/drain regions 3/9 are highly doped n-type or p-type species of semiconductor material and channel region 4 of undoped or lightly n-type or p-type doped with doping species selected from at least one of the group IV materials such as Si, Ge, C and binary compounds thereof, or group lll/V materials such as In, Ga, As, Sb, Al, P, B, N and binary, tertiary and quaternary compounds thereof or group ll/VI materials such as Cd, Zn, S, Se, Te, O and binary, tertiary and quaternary compounds thereof (that is, for example, GaO channel and InGaZnO source/drain)).
With respect to claim 39, Verhulst discloses, in Figs.2-4 and 5A-5B, the integrated assembly wherein the first, second and third semiconductor materials are configured as vertically-extending pillars.
Response to Arguments
11.	Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new of rejection does not rely on interpretation in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Telephone/Fax Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818